Indictment for murder. The prisoner was convicted of murder in the first degree, and from the judgment and sentence of death appeals to this Court.
The prisoner was convicted of the premeditated and deliberate murder of his wife. The killing with a deadly weapon, a shotgun, was admitted. There are no exceptions to the evidence.
The only assignments of error relate to the charge of the judge upon the question of premeditation.
We have examined the entire record with the care which the importance of the case deserves, and we have weighed the well-considered argument of the learned counsel for the prisoner. We are compelled to say that we find no merit in the exceptions pressed so earnestly upon our attention. His Honor followed accurately the well-settled principles laid down by this Court in numerous cases as to what constitutes deliberation and premeditation, and we think it is needless to repeat them here. S. v. Thomas, 118 N.C. 1113;S. v. Dowden, 118 N.C. 1145; S. v. Norwood, 115 N.C. 790; S. v. Covington,117 N.C. 834; S. v. McCormac, 116 N.C. 1033.
It is true, the provocation which led to the crime was such that it induced the jury to attach to their verdict a recommendation for mercy. That is a matter for the consideration of the Chief Executive of the State.
In the rulings of the court below we find
No error.
Cited: S. v. Daniels, 164 N.C. 470.
(809)